      Case 2:16-md-02740-JTM-MBN Document 11823 Filed 01/13/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )     MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )     SECTION: “H” (5)
                                                 )
This document relates to:                        )
Elizabeth Kahn, 16-17039                         )

                               ORDER AND REASONS

         Before the Court is Defendants’ Motion to Exclude Expert Testimony of
Dr. Laura Plunkett (Doc. 10918). The Court held oral argument on the Motion
on October 7, 2020. For the following reasons, the Motion is GRANTED IN
PART and DENIED IN PART.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured      and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for May 24, 2021. 2
         In the instant Motion, Sanofi moves to exclude the testimony of Dr.
Laura Plunkett. Dr. Plunkett is pharmacologist and toxicologist. Plaintiff

1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
    Case 2:16-md-02740-JTM-MBN Document 11823 Filed 01/13/21 Page 2 of 8




Elizabeth Kahn, the second bellwether plaintiff, plans to call Dr. Plunkett as
a witness at trial. Plaintiff Kahn opposes Sanofi’s Motion.



                                    LEGAL STANDARD

       The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:
               (a) the expert’s scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue;
               (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and
               methods; and
               (d) the expert has reliably applied the principles and
               methods to the facts of the case. 3
       The current version of Rule 702 reflects the Supreme Court’s decisions
in Daubert v. Merrell Dow Pharms., Inc. 4 and Kumho Tire Co. v. Carmichael. 5
The threshold inquiry in determining whether an individual may offer expert
testimony under Rule 702 is whether the individual has the requisite
qualifications. 6 After defining the permissible scope of the expert’s testimony,
a court next assesses whether the opinions are reliable and relevant. 7 As the


3 FED . R. EVID . 702.
4 509 U.S. 579 (1993).
5 526 U.S. 137 (1999).
6 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011). See also Wilson v.

  Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert
  witness to testify if it finds that the witness is not qualified to testify in a particular field or
  on a given subject.”).
7 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010). See also Wellogix, Inc. v.

  Accenture, L.L.P., 716 F.3d 867, 881–82 (5th Cir. 2013).

                                                  2
    Case 2:16-md-02740-JTM-MBN Document 11823 Filed 01/13/21 Page 3 of 8




“gatekeeper” of expert testimony, the trial court enjoys broad discretion in
determining admissibility. 8
       First, to assess reliability, a court considers whether the reasoning or
methodology underlying the expert’s testimony is valid. 9 The party offering the
testimony bears the burden of establishing its reliability by a preponderance
of the evidence. 10 Courts should exclude testimony based merely on subjective
belief or unsupported speculation. 11 Courts must, however, give proper
deference to the traditional adversary system and the role of the jury within
that system. 12 “Vigorous cross-examination, presentation of contrary evidence,
and careful instruction on the burden of proof are the traditional and
appropriate means of attacking shaky but admissible evidence.”                 13   After
assessing reliability, a court evaluates relevance. 14 In doing so, a court must
determine whether the expert’s reasoning or methodology “fits” the facts of the
case and will thereby assist the trier of fact in understanding the evidence. 15
       Federal Rule of Evidence 703 further provides that an expert may offer
opinions based on otherwise inadmissible facts or data but only if (1) they are
of the kind reasonably relied upon by experts in the particular field; and (2)
the testimony’s probative value substantially outweighs its prejudicial effect. 16


                                LAW AND ANALYSIS

       Sanofi raises four challenges to Dr. Plunkett’s testimony. Sanofi
challenges (1) her opinion that Taxotere is “more toxic than Taxol,” (2) her

8 Wellogix, 716 F.3d at 881.
9 See Daubert, 509 U.S. at 592–93.
10 See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).
11 See Daubert, 509 U.S. at 590.
12 See id. at 596.
13 Id.
14 Burst v. Shell Oil Co., 120 F. Supp. 3d 547, 551 (E.D. La. June 9, 2015).
15 Id.
16 FED . R. EVID . 703.

                                               3
      Case 2:16-md-02740-JTM-MBN Document 11823 Filed 01/13/21 Page 4 of 8




opinions that, according to Sanofi, are “causation-based,” (3) her opinion that
permanent chemotherapy-induced alopecia (“PCIA”) is distinguishable from
drug-induced alopecia (“DIA”); and (4) her opinions based on the “weight-of-
the-evidence” methodology. This Court will consider each argument in turn.

     I.   Testimony that Taxotere Is “More Toxic” than Taxol
          Sanofi argues that Dr. Plunkett’s “more toxic” opinion is irrelevant and
misleading. Sanofi emphasizes that for the first bellwether trial, the Earnest
trial, this Court excluded Dr. Plunkett’s “more toxic” opinion, and Sanofi avers
that her opinion has not changed since that trial. In response, Plaintiff does
not address the fact that this Court previously excluded Dr. Plunkett’s “more
toxic” opinion, and Plaintiff does not articulate why a different ruling is
warranted here. Instead, she focuses on showing that this opinion is reliable.
          In the Earnest trial, the Court issued the following ruling:
                 The second opinion Defendants attack is that Taxotere
                 is “more toxic” than Taxol. Defendants argue that this
                 opinion is irrelevant and would be unhelpful to the
                 jury. They aver that the opinion does not “fit” the facts
                 of this case, which is about permanent hair loss. The
                 Court agrees. If the jury were to hear this opinion, it
                 may assume without a sufficient basis for doing so that
                 if Taxotere is more toxic than Taxol, Taxotere is more
                 likely to cause permanent hair loss. The Court
                 cautions, however, that if Defendants present
                 evidence about Taxotere’s level of toxicity, the Court
                 will reassess whether Dr. Plunkett’s “more toxic”
                 opinion is appropriate for the jury to hear. 17
The Court sees no reason to deviate from this ruling for Plaintiff Kahn’s trial.
When asked at her deposition if her “more toxic” opinion has changed since the
Earnest trial, Dr. Plunkett testified that “there’s no new evidence that I would


17   Doc. 8097 at 6.

                                            4
      Case 2:16-md-02740-JTM-MBN Document 11823 Filed 01/13/21 Page 5 of 8




point to.” 18 At another deposition, she stated that “I don’t believe I changed
that part of my report much.” 19 Therefore, the Court will again preclude Dr.
Plunkett from testifying that Taxotere is more toxic than Taxol.

     II. “Causation-Based” Testimony
         Sanofi next takes issue with the following two opinions from Dr.
Plunkett: (1) that Taxotere carries an “independent risk” of permanent
alopecia; and (2) that when used in combination with other drugs, Taxotere is
a “substantial contributing factor” to permanent alopecia. Sanofi argues that
these are causation opinions and that Dr. Plunkett did not conduct the
appropriate test to support any causation opinions. In response, Plaintiff avers
that Dr. Plunkett is not offering causation opinions and need not have
conducted the test that Sanofi identifies.
         After reviewing Dr. Plunkett’s report, the Court will not permit Dr.
Plunkett to opine that Taxotere carries an independent risk of permanent
alopecia. Dr. Plunkett did not conduct an analysis to assess general causation,
so she may not suggest to the jury that Taxotere can cause permanent alopecia.
To the Court, stating that Taxotere carries an independent risk of permanent
alopecia is indistinguishable from stating that Taxotere alone can cause
alopecia. Dr. Plunkett, therefore, must take care to state only that Taxotere
has been associated with an independent risk of permanent hair loss.
         For similar reasons, the Court will not permit Dr. Plunkett to opine that
when used in combination with other drugs, Taxotere is a “substantial
contributing factor” to permanent alopecia. This opinion would “invade the




18   Doc. 10918-2 at 34.
19   Doc. 10918-6 at 9.

                                         5
      Case 2:16-md-02740-JTM-MBN Document 11823 Filed 01/13/21 Page 6 of 8




province of the jury.” 20 The jury will be tasked with determining proximate
causation, and in the Earnest trial, the jury was instructed, per Louisiana law,
to consider whether “Defendants’ conduct was a ‘substantial contributing
factor’ in bringing about the [alleged injury].” 21 If Dr. Plunkett were to tell the
jury that Taxotere was a “substantial contributing factor” that led to
permanent alopecia in patients who took combination regimens, the jury may
see this as a direct answer to the question of proximate causation. For these
reasons, Dr. Plunkett may not testify that in combination regimens, Taxotere
is a “substantial contributing factor” to permanent alopecia.

     III. Testimony Regarding PCIA and DIA
        Next, Sanofi challenges Dr. Plunkett’s testimony that permanent
chemotherapy-induced alopecia (“PCIA”) is distinguishable from drug-induced
alopecia (“DIA”) because DIA is not permanent. Sanofi avers that Dr. Plunkett
is not qualified to offer this opinion and that because the opinion is vague, it
will be unhelpful to the jury. In response, Plaintiff explains that Dr. Plunkett
has reviewed the literature and disputes that her opinions are vague.
        The Court finds that Dr. Plunkett is qualified to offer this opinion. As a
toxicologist, she has the requisite expertise to review and opine on what the
literature provides about PCIA and DIA. Insofar as Sanofi asserts that Dr.
Plunkett’s opinions are vague and unhelpful, the Court disagrees. Her report
clearly articulates her opinion: “Because [PCIA] is a toxicity that results in
lack of hair regrowth, permanent, irreversible hair loss is a different condition
from chemotherapy-induced, or drug-induced, alopecia.” 22 Additionally, she


20 See In re FEMA Trailer Formaldehyde Prods. Liab. Litig., MDL No. 07-1873, 2009 WL
   2169224, at *3 (E.D. La. July 15, 2009) (precluding expert from offering testimony on
   adequacy of warning because this was factual issue for the jury to decide).
21 Doc. 8283-1 at 11.
22 Doc. 10918-3 at 15.


                                           6
      Case 2:16-md-02740-JTM-MBN Document 11823 Filed 01/13/21 Page 7 of 8




reiterated this at her deposition: “I see drug-induced alopecia as hair loss;
whereas, the issue of the persistent alopecia, irreversibility, is a different
injury; it’s the inability to regrow. So to me, as a toxicologist, they are two
different things.” 23 Since the alleged injury in this case is permanent alopecia,
not temporary alopecia, Dr. Plunkett’s opinion may assist the jury in drawing
a distinction between the types of injuries.

     IV. Testimony Based on “Weight-of-the-Evidence” Methodology
        Lastly, Sanofi broadly asks the Court to exclude all of Dr. Plunkett’s
opinions because, according to Sanofi, they are all based on a faulty application
of the “weight-of-the-evidence” methodology. Sanofi argues that Dr. Plunkett
failed to explain how she gathered and assessed evidence, how she weighed the
evidence, and why her weighing method was scientifically reliable. In
response, Plaintiffs point to portions of Dr. Plunkett’s report and deposition
testimony and aver that Dr. Plunkett did in fact “show her work.”
        The Court finds that Dr. Plunkett’s methodology passes muster. In her
report, she explained what information she reviewed. 24 She made clear that
she weighed the evidence and found certain sources especially informative, like
case reports “where the physician in the paper actually may have a
combination of drugs, but indeed, has attributed causation to docetaxel in some
of those.” 25 Also, she testified that clinical data is “a really important piece of
the puzzle that allows you to say something about comparative risk.” 26
Contrary to what Sanofi says, Dr. Plunkett has “shown her work.” Sanofi cites
cases describing “great analytic gaps” in expert reports, but Sanofi has



23 Doc. 11085-3 at 13.
24 Doc. 10918-3 at 4.
25 Doc. 11085-3 at 5.
26 Id. at 17.


                                         7
      Case 2:16-md-02740-JTM-MBN Document 11823 Filed 01/13/21 Page 8 of 8




identified no such gap in this case. 27 To the extent that Sanofi takes issue with
Dr. Plunkett’s selection of sources or her weighing of the evidence, Sanofi can
explore this before the jury on cross-examination.


                                          CONCLUSION

          For the foregoing reasons, Defendants’ Motion to Exclude Expert
Testimony of Dr. Laura Plunkett (Doc. 10918) is GRANTED IN PART and
DENIED IN PART. Dr. Plunkett’s testimony will be limited as described in
this opinion.
          New Orleans, Louisiana, this 13th day of January, 2021.




                                                    JANE TRICHE MILAZZO
                                                    UNITED STATES DISTRICT JUDGE




27   In Byrd v. Janssen Pharm., Inc., 333 F. Supp. 3d 111, (N.D.N.Y. 2018), the court noted that
     Dr. Plunkett “specifically identified only three pieces of scientific literature as the bases for
     her opinion.” Id. at 128. The court found that there were weaknesses readily apparent in
     each of these sources. See id. at 128–29. Each source described an underlying study, and
     each source expressly acknowledged that the underlying study did not involve a control
     group. Id. In In re Mirena Ius Levonorgestrel-Related Prods. Liab. Litig. (No. II), 341 F.
     Supp. 3d 213, 259–60 (S.D.N.Y. 2018), the court found that Dr. Plunkett had relied on a
     study that had been repudiated by its own author. The court found Dr. Plunkett’s
     “uncritical and unwarranted reliance” on the study suggested a “conclusion-driven”
     analysis. Sanofi has not identified any analogous flaws in Dr. Plunkett’s work in this case.
                                                  8
